        Case 1:20-cv-00170-LMB-JFA Document 3 Filed 02/20/20 Page 1 of 2 PageID# 47


                                                                                                         RcsclForm           Print Form


                                         ]N THE UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83,1(D) AND LOCAL
                                                           CRIMINAL RULE 57.4
                    In Cnse Number l^p-cv-00170              ,Case Name Muna Al-Suyld el al. v. Khalifa Hifler, el al.
                   Party Represented by Applicant: Plaintiffs, Muna Al-Suyld, el al.
 To; The Honorable Judges of the United Stales District Court for the Eastern District ofVirginia
                                                      PERSONAL STATEMENT

 FULL NAME(no initials, please) Joseph George Grasso
 Bar Identification Number 87212/ 2120103         State Pennsvlvanla/NY                  "
 Firm NameWlggln and Dana LLP
Firm Phone U 215-98S-B310                  Direct Dial H- 215-9S8-B312                    FAX U 215-988.8344
E-Mail Address JGrasso@wlqqln.com
Office Mailing Address Two Liberty Place.50S.16lh Street,Suite 2925,PhliadelDhIa,PA 19102
Name(s)of federal court(s)in which I have been admitted Please see attached.

I certify that the ntles of the fedeml court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members ofthe bar ofthe Eastern District of Virginia.
I have not been reprimanded in any court nor has there been any action In any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety(90) days before the submission ofthis application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Qvil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

^          in not » full-time employee ofthe United States ofAmerica, and ifso,reque^tei^^m^tioii from the admission fee.
                                                                                     (Applicant't^^ifinntUre)

I. the undersigned, do certify that I am a member ofthe bar ofthis Cyurt, not related to tlie applicant; that I know the applicant
personally, that the said applicant possesses all ofthe quaiifications'required for admission to the bar ofthis Court; that I have
examined the applicant's personal statement. I affirm that his/lier personal and professional character and standing are good,and
petition the court to admit the applicant;;;-o/?flcv/ce.                -    -


                                                                                                                (Date)
                                                   yi/pam B.Cummlngs                                            06469
                                                          (Typed or Printed Name)                               (VA BarNumberl
Court Use Only:        ^^

Clerk's Fee Paid             or Exemption Granted
The motion for admission is GRANTED                        DENIED




                                                                                              Dntar             I        I

            Leonie [vi. Brinkema
            United States District Judge
Case 1:20-cv-00170-LMB-JFA Document 3 Filed 02/20/20 Page 2 of 2 PageID# 48
